[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Haynes, Slip Opinion No. 2015-Ohio-3706.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3706
         CLEVELAND METROPOLITAN BAR ASSOCIATION v. HAYNES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Cleveland Metro. Bar Assn. v. Haynes, Slip Opinion
                                No. 2015-Ohio-3706.]
Attorneys—Misconduct—Felony conviction for receiving stolen property—Two-
        year suspension with six months stayed on condition and with no credit for
        time served under interim felony suspension.
   (No. 2015-0277—Submitted April 14, 2015—Decided September 16, 2015.)
           ON CERTIFIED REPORT by the Board of Professional Conduct
                        of the Supreme Court, No. 2014-025.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Dawn Trinah Haynes of Cleveland, Ohio, Attorney
Registration No. 0074001, was admitted to the practice of law in Ohio in 2001.
On May 7, 2013, we suspended Haynes’s license on an interim basis upon
receiving notice that she had been convicted of a felony. In re Haynes, 135 Ohio
                            SUPREME COURT OF OHIO




St.3d 1308, 2013-Ohio 1851, 988 N.E.2d 568. And on November 1, 2013, we
imposed an additional suspension based on her failure to register for the 2013-
2015 biennium. In re Attorney Registration Suspension of Haynes, 136 Ohio
St.3d 1544, 2013-Ohio-4827, 996 N.E.2d 973.
       {¶ 2} On March 14, 2014, relator, Cleveland Metropolitan Bar
Association, filed a complaint alleging that the conduct that resulted in Haynes’s
April 2013 conviction for receiving stolen property involved dishonesty, fraud,
deceit, or misrepresentation that adversely reflected on her honesty or
trustworthiness and her fitness to practice law.       The parties subsequently
submitted joint stipulations of fact, misconduct, and aggravating and mitigating
factors, and they recommended that Haynes be suspended for two years, with the
final six months stayed on conditions, with credit for the time served under her
interim felony suspension. A panel of the Board of Professional Conduct adopted
the parties’ stipulations and agreed that a two-year suspension with six months
stayed and credit for time served is the appropriate sanction for Haynes’s
misconduct. The board adopted the panel report in its entirety.
       {¶ 3} We adopt the parties’ stipulations of fact and misconduct and
aggravating and mitigating factors.      And while we agree that a two-year
suspension with six months stayed on conditions is the appropriate sanction for
Haynes’s misconduct, we decline to credit her for the time she has served under
her interim felony suspension.
                                   Misconduct
       {¶ 4} A 41-count indictment issued in August 2011 alleged that Haynes,
her husband, and ten other people had engaged in a pattern of stealing
merchandise from big-box retailers in Summit County, returning the stolen
merchandise to obtain cash refunds in the form of merchandise cards, using a cell
phone registered to Haynes to check balances on the merchandise cards, and using
an eBay account registered to Haynes to sell the merchandise cards. Haynes




                                        2
                               January Term, 2015




reported her indictment to relator. She admits that she returned merchandise that
she knew or should have known had been stolen by one or more of the other
parties charged in the indictment to retailers and that in exchange for the returned
merchandise she received merchandise cards. She pleaded guilty to a single
felony count of receiving stolen property in April 2013, for which she was
sentenced to 24 months of community control and ordered to pay $1,500 in
restitution. Shortly after entering her guilty plea, she was terminated from her
employment.
       {¶ 5} The parties stipulated and the board found that Haynes’s conduct
violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an illegal act
that reflects adversely on the lawyer’s honesty or trustworthiness) and 8.4(c)
(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation). The parties additionally stipulated and the board
found that the scheme and nature of deceiving retailers for her pecuniary gain
justifies a separate finding that Haynes violated Prof.Cond.R. 8.4(h) (prohibiting a
lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law).
                                     Sanction
       {¶ 6} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Gov.Bar R. V(13).
       {¶ 7} The parties stipulated to a single aggravating factor—that Haynes
acted with a dishonest or selfish motive when she returned merchandise that she
knew or should have known was stolen to obtain a pecuniary benefit.             See
Gov.Bar R. V(13)(B)(2). The board also noted that Haynes has an ongoing




                                         3
                              SUPREME COURT OF OHIO




attorney-registration suspension.      See Gov.Bar R. V(13)(B)(1).     The parties
agreed that the relevant mitigating factors include the absence of a prior
disciplinary record (other than the registration violation), Haynes’s timely good
faith effort to make restitution or rectify the consequences of her misconduct, her
full and free disclosure and cooperative attitude toward the disciplinary
proceedings, the imposition of criminal penalties for her conduct, and her
participation in an interim rehabilitation program administered by the Ohio
Lawyers Assistance Program (“OLAP”) since March 2012.             See Gov.Bar R.
V(13)(C)(1), (3), (4), (6), and (8).
        {¶ 8} The parties jointly recommended that Haynes be suspended from the
practice of law for two years with six months of that suspension stayed and with
credit for the time she has served under her interim felony suspension. In support
of that recommendation, the parties cited several cases involving comparable
conduct in which we imposed sanctions ranging from 18 months to two years,
with all or a portion of the suspension stayed on conditions. See Disciplinary
Counsel v. Grigsby, 128 Ohio St. 3d 413, 2011-Ohio-1446, 945 N.E.2d 512
(imposing an 18-month suspension, all stayed on conditions, on an attorney who
pleaded guilty to first-degree misdemeanor misuse of a credit card after she used
her employer’s corporate credit card for personal expenses); Disciplinary Counsel
v. Kraemer, 126 Ohio St. 3d 163, 2010-Ohio-3300, 931 N.E.2d 571 (suspending
an attorney for two years with the second year stayed on conditions and with a
one-year credit for time served under an interim felony suspension for
misappropriating more than $7,000 from his law firm; mitigating factors included
a mental-health diagnosis that contributed to the misconduct and the cessation of
criminal activity before the attorney was caught); and Akron Bar Assn. v. Carter,
115 Ohio St. 3d 18, 2007-Ohio-4262, 873 N.E.2d 824 (suspending an attorney for
two years with the final year stayed on conditions for misconduct that included
felony convictions for theft and misuse of a credit card). Finding these cases to be




                                          4
                                 January Term, 2015




instructive, the board agreed that a two-year suspension with six months stayed
and with credit for the time served under her interim felony suspension is the
appropriate sanction for Haynes’s misconduct.
          {¶ 9} We adopt the board’s findings and conclude that Haynes’s conduct
violated Prof.Cond.R. 8.4(b), (c), and (h). We also agree that the appropriate
sanction for Haynes’s misconduct is a two-year suspension with six months
stayed on the condition that she commit no further misconduct. However, we
decline to credit Haynes for the time served under her interim suspension.
          {¶ 10} Accordingly, Dawn Trinah Haynes is hereby suspended from the
practice of law in Ohio for two years, with the final six months stayed on the
condition that she engage in no further misconduct. She shall receive no credit
for the time served under her interim felony suspension. Costs are taxed to
Haynes.
                                                           Judgment accordingly.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, and FRENCH, JJ.,
concur.
          LANZINGER and O’NEILL, JJ., dissent, and would grant respondent credit
for time served under interim suspension.
                                 _________________
          Jordan D. Lebovitz and Brenda M. Johnson; and K. Ann Zimmerman, Bar
Counsel, and Heather M. Zirke, Assistant Bar Counsel, for relator.
          Lester Potash, for respondent.
                                 _________________




                                           5